DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Amendments to the claims filed on 22 June, 2021 in response to the Office Action of 22 March, 2022  is acknowledged and has been entered. 
The objection to the drawings with respect the specification is now withdrawn in view of Applicant remarks. The objection to the drawings with respect to the spacer and Claim 14 is moot in view of the claim amendment cancelling Claim 14.
The objections to Claims 1-6 & 8-15 have been withdrawn in view of the claim amendments.
The claim interpretation under 35 U.S.C. 112(f) for claims 1, 6, & 14 is now withdrawn in view of the claim amendments and Applicant remarks. 
The rejections to claims 1-15 under 35 U.S.C. 112(b) are now withdrawn in view of the claim amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Proposal for this examiner’s amendment was given in an interview with Mr. Zachary Kinnaird (Reg. No. 71,486) on 20, July 2022. Applicant’s approval was obtained on 20, July 2022.
Claim 3 now recites:
The medical imaging element support unit as claimed in claim 2, wherein the one or more pneumatic actuators each comprise an air chamber, wherein the air chamber is provided in the form of one or more inflatable bladders, fluidly connected with the air pump mechanism, and the one or more inflatable bladders arranged for manipulating the positioning of the received medical imaging element in dependence upon a volume of air in each inflatable bladder.

Allowable Subject Matter
Claims 1-13 & 15 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH S. JASANI whose telephone number is (571)272-6402. The examiner can normally be reached M-F 8:00 am - 4:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHISH S JASANI/Examiner, Art Unit 3793                                                                                                                                                                                                        

/YI-SHAN YANG/Acting SPE, Art Unit 3793